DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/26/2020 is considered by the examiner.

Election/Restrictions
3.	An election was made without traverse to prosecute the invention of Group I, claims 1-6.   Claims 7-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 5174295), hereinafter ‘Christian’ and further in view of Arndt et al. (US 5675259), hereinafter ‘Arndt’.

Regarding Claim 1, Christian teaches a method of measuring a liquid, comprising: disposing at least a portion of a pulsed waveguide (Figs. 6-7; guide wire 101; Col 4, Lines 50-63) in the liquid (Abstract liquid in a vessel), the pulsed waveguide comprising an inner core (Fig. 7, 103 core wire) and a conductor wound around the inner core in conductive coils (Fig. 7, 106 coil spring); receiving an initial voltage pulse in the waveguide (Fig. 6, connection of 121 delivers voltage to 101/102), wherein the initial voltage pulse travels along the conductor as a wave (Fig. 6, connection of 121 delivers voltage to 101/102); receiving a reflection signal or an end of line signal based upon reflection or propagation of the wave (Col. 7, Lines 57-68); and determining the liquid from the reflection signal or end of line signal (Clm 1; Col. 8, Lines 63-67; Col. 10, Lines 1-17).
Although Christian teaches measuring spatial average velocity and volumetric flow of the liquid, Christian fails to explicitly disclose determining a quality of the volumetric flow of the liquid.  
However Arndt teaches measuring a quality of a measured fluid flow (Abstract determines permittivity and behavior of the measured fluid; Col. 3, Lines 64-Col. 4, Line 3) for the benefit of identifying the flow rates, determining the fluid mixture ratio, detecting impurities in the fluid, and so forth.  
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and determine alternative measurements such as detecting impurities in the fluid and so forth when measuring the volumetric flow rates of the liquid as taught by Christian in view of Arndt.

Regarding Claim 2, Christian in view of Arndt further teach determining the quality by detecting an amplitude of the reflection signal or amplitude of the end of line signal (Abstract the reflected signal is phase and amplitude detected at a rapid rate for the purpose of identifying the fluids).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 3, the closest prior art fails to disclose nor would it be obvious to combine “a second waveguide disposed in the sealed container, and a second liquid having predetermined properties disposed within the sealed container, the second waveguide having identical construction as the first waveguide, the reference measurement component disposed adjacent the first waveguide; generating a first initial voltage pulse; detecting a first reflection signal or first end-of-line signal in the first waveguide based upon the initial voltage pulse; detecting a second reflection signal or second end-of-line signal in the second waveguide based upon the initial voltage pulse; and determining a quality of the first liquid by comparing the second reflection signal or second end-of-line signal to the first reflection signal or first end-of-line .
Regarding Claim 4, the closest prior art fails to disclose nor would it be obvious to combine “disposing a portion of the conductor in air, wherein the liquid comprises a urea solution having a conductivity dependent upon a concentration of urea in the liquid, and wherein the reflection signal is generated in response to a change in impedance between the air and liquid” in combination with all other limitations of the claim renders the claim allowable over the prior art.
Regarding Claim 5, the closest prior art fails to disclose nor would it be obvious to combine “wherein the liquid comprises a plurality of layers defining a respective plurality of boundaries, wherein the disposing comprises disposing the conductor within the plurality of layers, and wherein the receiving the reflection signal comprises receiving the reflection signal from a first boundary of the plurality of boundaries, the method further comprising” in combination with all other limitations of the claim renders the claim allowable over the prior art.
Regarding Claim 6, the closest prior art fails to disclose nor would it be obvious to combine “providing a ground conductor connected to ground potential and in contact with the liquid, wherein the reflection signal is generated by a low impedance path to ground from the conductor to ground conductor” in combination with all other limitations of the claim renders the claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868